Case
 Case3:19-cv-01962-RDM
      3:02-at-06000 Document
                        Document
                             1165-2
                                 1-2 Filed
                                      Filed11/14/19
                                            11/14/19 Page
                                                      Page11ofof88




               Exhibit A
Case
 Case3:19-cv-01962-RDM
      3:02-at-06000 Document
                        Document
                             1165-2
                                 1-2 Filed
                                      Filed11/14/19
                                            11/14/19 Page
                                                      Page22ofof88
Case
 Case3:19-cv-01962-RDM
      3:02-at-06000 Document
                        Document
                             1165-2
                                 1-2 Filed
                                      Filed11/14/19
                                            11/14/19 Page
                                                      Page33ofof88
Case
 Case3:19-cv-01962-RDM
      3:02-at-06000 Document
                        Document
                             1165-2
                                 1-2 Filed
                                      Filed11/14/19
                                            11/14/19 Page
                                                      Page44ofof88
Case
 Case3:19-cv-01962-RDM
      3:02-at-06000 Document
                        Document
                             1165-2
                                 1-2 Filed
                                      Filed11/14/19
                                            11/14/19 Page
                                                      Page55ofof88
Case
 Case3:19-cv-01962-RDM
      3:02-at-06000 Document
                        Document
                             1165-2
                                 1-2 Filed
                                      Filed11/14/19
                                            11/14/19 Page
                                                      Page66ofof88
Case
 Case3:19-cv-01962-RDM
      3:02-at-06000 Document
                        Document
                             1165-2
                                 1-2 Filed
                                      Filed11/14/19
                                            11/14/19 Page
                                                      Page77ofof88
Case
 Case3:19-cv-01962-RDM
      3:02-at-06000 Document
                        Document
                             1165-2
                                 1-2 Filed
                                      Filed11/14/19
                                            11/14/19 Page
                                                      Page88ofof88
